Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 1 of 17 PageID #: 553



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
   ------------------------------------------------------------     x	
   SHINE DINGLE AND DWAYNE HICKS,

                                            Plaintiffs,

                              -against-                                    14-CV-7316	(RJD)(PK)	
   THE CITY OF NEW YORK ET AL,

                                            Defendants.

   ------------------------------------------------------------     x	




       PLAINTIFFS’	MEMORANDUM	OF	LAW	IN	SUPPORT	OF	THEIR	MOTION	FOR		
                         ATTORNEYS’	FEES	AND	COSTS




                                                            GREGORY	ZENON,	ESQ.	
                                                            30	Wall	Street,	8th	Floor	
                                                            New	York,	New	York	10005	
                                                            (212)	380-8582

                                                            Attorney	for	Plaintiffs	

                                                            ROBERT	MARINELLI,	ESQ.	
                                                            305	Broadway,	Suite	1001	
                                                            New	York,	New	York	10007	
                                                            (212)	822-1427

                                                            Attorney	for	Plaintiffs	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 2 of 17 PageID #: 554




                                                              TABLE	OF	CONTENTS	

  TABLE	OF	AUTHORITIES……………………………………………………………………………………………1

 INTRODUCTION ........................................................................................................................ 4

 ARGUMENT................................................................................................................................. 5

    I. PLAINTIFFS SHOULD RECOVER FULL ATTORNEYS’ FEES AND COSTS FOR
    THE WORK PERFORMED ON THE LITIGATION AND THE INSTANT FEE
    APPLICATION......................................................................................................................................................5

 A. Plaintiffs are Entitled to Recover Fees and Costs as a Prevailing Party.........................................5

 B. The Hourly Rates Requested are Reasonable ..........................................................................................9

 C. The Time Expended By Plaintiffs’ Counsels Was Reasonable ......................................................12

  CONCLUSION……………………………………………………………………………………………………………15
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 3 of 17 PageID #: 555




                                   TABLE	OF	AUTHORITIES	
 	
 Quaratino v. Tiffany & Co., 166 F.3d 422, (2d Cir. 1999)                               4, 8

 Barbour v. City of White Plains, 788 F. Supp. 2d 216 (S.D.N.Y. 2011)                   4

 Insinga v. Cooperatieve Centrale Raiffeisen Boerenleenbank B.A., 478 F. Supp. 2d 508

 (S.D.N.Y. 2007)                                                                        5

 Rosado v. City of New York, No. 11 Civ. 4285(SAS), 2012 WL955510

 (S.D.N.Y. Mar. 15, 2012)                                                               5

 Tucker v. City of New York, 704 F. Supp. 2d 347 (S.D.N.Y. 2010)                        5

 Hensley v. Eckerhart, 461 U.S. 424 (1983)                                              5, 6

 Raishevich v. Foster, 247 F.3d 337 (2d Cir. 2001)                                      5

 Siracuse v. Program for the Development of Human Potential, 2012 WL 1624291

 (E.D.N.Y. 2012) (Pollak, M.J.)                                                         5

 Kerr v. Quinn, 692 F.2d 875 (2d Cir.1982)                                              5

 Albemarle Paper Co. v. Moody, 422 U.S. 405 (1975)                                      6

 Kassim v. City of Schenectady, 415 F.3d 246 (2d Cir. 2005)                             6, 8

 Bergerson v. N.Y. State Office of Mental Health, Cent. N.Y. Psychiatric Ctr.,

 652 F.3d 277 (2d Cir. 2011)                                                            6

 Millea v. Metro-N. R. Co., 658 F.3d 154 (2d Cir. 2011)                                 7, 8

 Perdue v. Kenny A. ex rel. Winn, 130 S. Ct. 1662 (2010)                                7

 Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132 (2d Cir. 2008)                  7

 Farrar v. Hobby, 506 U.S. 103 (1992)                                                   7

 City of Riverside v. Rivera, 477 U.S. 561 (1986)                                       7



                                                1	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 4 of 17 PageID #: 556



 Himmel v. Country in New York, LLC, No. 09 Civ. 5073(LMM)(DF),

 2011 WL 31045 (S.D.N.Y. Jan. 4, 2011)                                                 8

 Gagne v. Maher, 594 F.2d 336 (2d Cir. 1979), aff’d, 448 U.S. 122(1980)                8, 13

 Fox v. Vice, 131 S. Ct. 2205 (2011)                                                   9

 Reiter v. MTA New York City Transit Authority, 457 F.3d 224 (2d Cir. 2006)            9

 Blum v. Stenson, 465 U.S. 886 (1984)                                                  9

 Miele v. N.Y. State Teamsters Conf. Pension & Ret. Fund, 831 F.2d 407 (2d Cir. 1987) 9

 Thomas v. City of New York, 2017 U.S. Dist. LEXIS 199235, (EDNY. 2017)                10, 11

 Artemide Inc. v. Spero Elec. Corp., 2010 U.S. Dist. LEXIS 136870,

 2010 WL 5452075 (EDNY. 2010)                                                          10, 11

 Blount v. City of New York, 11-CV-0124 (BMC), 2011 WL8174137

 (E.D.N.Y. 2011)                                                                       10, 11

 Andrews v. City of New York, No. 14-CV-4845, 2015 WL 2237060

 (E.D.N.Y, 2015)                                                                       10, 11

 Thorsen v. County of Nassau, No. 03 CV 1022, 2011 WL 1004862

 (E.D.N.Y. 2011)                                                                       10, 11

 Cooper v. Dieugenia 14-CV-6136, 2018 U.S. Dist. LEXIS 76800 (E.D.N.Y. 2018)           12

 Robert Cooper v. City of New York, 14-CV-1761 (RJD)(RML)                              12

 New York State Ass’ssn for Retarded Children v. Carey, 711 F.2d 1136 (2d Cir. 1983)   12, 14

 Davis v. City of New Rochelle, 156 F.D.R. 549 (S.D.N.Y. 1994)                         13

 Reed v. A.W. Lawrence & Co., 95 F.3d 1170 (2d Cir. 1996)                              13

 LeBlanc-Sternberg v. Fletcher, 143 F.3d 748 (2d Cir. 1998)                            14

 U.S. Football League v. National Football League, 887 F.2d 408 (2d Cir. 1989)         14




                                               2	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 5 of 17 PageID #: 557




 Statutes & Rules

 Federal Rule of Civil Procedure 68                                4

 42 U.S.C. §1988                                                   5, 13, 14

 42 U.S.C. §1983                                                   throughout

 Federal Rule of Civil Procedure 54(d)                             14




                                         3	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 6 of 17 PageID #: 558



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
       ------------------------------------------------------------   x	
       SHINE DINGLE AND DWAYNE HICKS,

                                                Plaintiffs,

                                  -against-                                14-CV-7316	(RJD)(PK)	
       THE CITY OF NEW YORK ET AL,

                                                Defendants.

       ------------------------------------------------------------   x	



                        PLAINTIFFS’	MEMORANDUM	OF	LAW	IN	SUPPORT	OF		
                         THEIR	MOTION	FOR	ATTORNEYS’	FEES	AND	COSTS	

                                               INTRODUCTION
 	
 	          On	27	November	2018,	this	Court	entered	a	Judgment	against	defendant	City	of	New	

 York	in	favor	of	plaintiffs.	The	Judgment	was	based	on	plaintiffs’	acceptance	of	a	Rule	68	

 Offer	of	Judgment.	Plaintiffs	now	seek	reasonable	attorneys’	fees	at	a	rate	of	$400	per	hour	

 for	attorneys	Gregory	Zenon	and	Robert	Marinelli;	as	well	as	reasonable	costs	incurred	

 during	the	litigation.	The	terms	of	the	offer	included,	in	relevant	part,	for	the	payment	of	

 reasonable	costs	and	expenses.	As	set	forth	in	the	time	sheets	and	records	accompanying	

 the	attorney	declarations,	plaintiffs	are	requesting	$215,995.15	in	legal	fees	and	costs	and	

 expenses.	This	includes	that	plaintiffs	are	also	seeking	to	recover	for	the	time	counsel	was	

 forced	to	expend	litigating	this	fee	motion.1	



 1		    Reasonable	fees	are	routinely	awarded	for	work	and	time	spent	on	litigating	fee	
 applications.	See	Quaratino	v.	Tiffany	&	Co.,	166	F.3d	422,	427-28	(2d	Cir.	1999);	Barbour	v.	



                                                         4	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 7 of 17 PageID #: 559



                                          ARGUMENT
 	
 I. PLAINTIFFS SHOULD RECOVER FULL ATTORNEYS’ FEES AND COSTS FOR
       THE WORK PERFORMED ON THE LITIGATION AND THE INSTANT FEE
            APPLICATION

 A. Plaintiffs are Entitled to Recover Fees and Costs as a Prevailing Party
 	      The	plain	language	of	42	U.S.C.	§1988	(“Section	1988”)	provides	that	“[i]n	any	action	

 or	proceeding	to	enforce	a	provision	of	[Section	1983]	.	.	.	the	court,	in	its	discretion,	may	

 allow	the	prevailing	party…a	reasonable	attorney’s	fee	as	part	of	the	costs.”	The	discretion-

 ary	phrasing	notwithstanding,	the	prevailing	plaintiff	is	presumptively	entitled	to	recover	

 reasonable	attorneys’	fees,	absent	exceptional	circumstances.	See	Hensley	v.	Eckerhart,	461	

 U.S.	424,	429	(1983)	(“[A]	prevailing	plaintiff	should	ordinarily	recover	an	attorney’s	fee	

 unless	special	circumstances	would	render	such	an	award	unjust.”)	(internal	citation	and	

 quotation);	Raishevich	v.	Foster,	247	F.3d	337,	344	(2d	Cir.	2001)	(The	discretion	afforded	

 by	the	statute	“is	narrowed	by	a	presumption	that	successful	civil	rights	litigants	should	

 ordinarily	recover	attorneys’	fees.”);	Siracuse	v.	Program	for	the	Development	of	Human	Po-

 tential,	2012	WL	1624291,	*16	(E.D.N.Y.	2012)	(Pollak,	M.J.)	(“As	prevailing	parties,	there	is	

 ‘a	presumption’	that	they	‘should	recover	an	attorney's	fee	unless	special	circumstances	

 would	render	such	an	award	unjust.’”)	(quoting	Kerr	v.	Quinn,	692	F.2d	875,	877	(2d	

 Cir.1982)).	


 City	of	White	Plains,	788	F.	Supp.	2d	216,	223	(S.D.N.Y.	2011);	Insinga	v.	Cooperatieve	
 Centrale	Raiffeisen	Boerenleenbank	B.A.,	478	F.	Supp.	2d	508,	513	(S.D.N.Y.	2007).	That	is	
 even	true	in	the	Rule	68	context.	Rosado	v.	City	of	New	York,	No.	11	Civ.	4285(SAS),	2012	
 WL955510	at	*6	(S.D.N.Y.	Mar.	15,	2012);	Tucker	v.	City	of	New	York,	704	F.	Supp.	2d	347,	
 358	(S.D.N.Y.	2010).	The	total	fee	amount	currently	listed	$7,200.00	reflects	the	reasonable	
 fees	for	litigating	the	case	through	trial,	plus	the	fees	and	costs	for	researching,	preparing,	
 and	writing	this	motion	through	11	p.m.	on	4	March	2019.	We	will	supplement	the	total	
 fees	and	detail	the	time	spent	litigating	this	motion	including	any	additional	work	done	to-
 day	and	for	any	reply	brief	in	the	final	reply.	



                                                 5	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 8 of 17 PageID #: 560



 	      The	purpose	of	the	attorneys’	fees	provisions	is	to	enable	plaintiffs	with	valid	claims	

 to	attract	effective	legal	representation	and	thereby	encourage	private	enforcement	of	civil	

 rights	statutes,	to	the	benefit	of	the	public	as	a	whole.	See	Albemarle	Paper	Co.	v.	Moody,	422	

 U.S.	405,	415	(1975);	Hensley	v.	Eckerhart,	461	U.S.	424,	445	(1983)	(Brennan,	J.,	dissent).2	

 This	oft-cited	policy	favoring	fully	compensable	fee	awards	for	prevailing	plaintiffs	is	not	

 just	an	abstract	principle,	but	reflects	a	fundamental	reality	of	legal	practice	nationally,	in	

 New	York,	and	in	this	District.	If	plaintiffs	cannot	obtain	attorneys’	fees	when	they	prevail	

 in	a	civil	rights	case,	there	will	be	few	or	no	“private	attorney	general”	actions	brought	be-

 cause	few	attorneys	will	be	willing	or	able	to	take	on	such	cases.	Most	significantly,	the	at-

 torneys’	fees	provided	under	42	U.S.C.	§	1988	are	intended	to	attract	qualified	counsel	even	

 in	cases	where	the	anticipated	monetary	recovery	may	otherwise	be	too	small	to	create	a	

 contingency	significantly	attractive	for	representation	in	complex	or	protracted	matters.	

 See	Kassim	v.	City	of	Schenectady,	415	F.3d	246,	252	(2d	Cir.	2005).	

 Plaintiffs’	Attorneys’	Fees	Are	Reasonable	
 	
 	      In	the	Second	Circuit,	“[a]ttorneys’	fees	are	awarded	by	determining	a	presump-

 tively	reasonable	fee.”	See	Bergerson	v.	N.Y.	State	Office	of	Mental	Health,	Cent.	N.Y.	Psychiat-

 ric	Ctr.,	652	F.3d	277,	289-90	(2d	Cir.	2011).	Both	the	Second	Circuit	and	United	States	Su-


 2		     The	Supreme	Court	in	Hensley	quoted	from	the	1976	Senate	report	on	the	Civil	
 Rights	Attorney	Fees	Award	Act,	as	follows:	All	of	these	civil	rights	laws	depend	heavily	
 upon	private	enforcement,	and	fee	awards	have	proved	an	essential	remedy	if	private	citi-
 zens	are	to	have	a	meaningful	opportunity	to	vindicate	the	important	Congressional	poli-
 cies	which	these	laws	contain.	In	many	cases	arising	under	our	civil	rights	laws,	the	citizen	
 who	must	sue	to	enforce	the	law	has	little	or	no	money	with	which	to	hire	a	lawyer.	If	pri-
 vate	citizens	are	to	be	able	to	assert	their	civil	rights,	and	if	those	who	violate	the	Nation’s	
 fundamental	laws	are	not	to	proceed	with	impunity,	then	citizens	must	recover	what	it	
 costs	them	to	vindicate	these	rights	in	court.	461	U.S.	at	445	(citing	Senate	Report	2,	House	
 Report	1-3,	U.S.	Code	Cong.	&	Admin.	News	1976,	p.5910).	



                                                 6	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 9 of 17 PageID #: 561



 preme	Court	“have	held	that	the	lodestar	–	the	product	of	a	reasonable	hourly	rate	and	the	

 reasonable	number	of	hours	required	by	the	case	–	constitutes	the	“presumptively	reason-

 able	fee.”	Millea	v.	Metro-N.	R.	Co.,	658	F.3d	154,	166	(2d	Cir.	2011);	see	also	Perdue	v.	Kenny	

 A.	ex	rel.	Winn,	130	S.	Ct.	1662,	1672-73	(2010)	(“[T]he	lodestar	method	yields	a	fee	that	is	

 presumptively	sufficient”	to	“induce	a	capable	attorney	to	undertake	the	representation	of	

 a	meritorious	civil	rights	case”).	Thus,	a	court	awarding	fees	must	first	calculate	the	lode-

 star.	See	Millea,	658	F.3d	at	167.		

 	       Once	the	court	has	determined	the	lodestar,	it	may	depart	from	that	amount	only	“in	

 exceptional	circumstances.”	Id.	at	169	(emphasis	added).	Ultimately,	“‘the	most	critical	fac-

 tor’	in	the	district	court’s	determination	of	what	constitutes	reasonable	attorney’s	fees	in	a	

 given	case	‘is	the	degree	of	success	obtained	by	the	plaintiff.’”	Barfield	v.	N.Y.C.	Health	&	

 Hosps.	Corp.,	537	F.3d	132,	152	(2d	Cir.	2008)	(quoting	Farrar	v.	Hobby,	506	U.S.	103,	114	

 (1992)).		

         However,	 it	 is	 well-settled	 principle	 that	 the	 fees	 need	 not	 be	 proportional	 to	 the	

 damages	 recovered	 in	 the	 underlying	 litigation.	 In	 fact,	 the	 Supreme	 Court	 has	 rejected	 a	

 “rule	 of	 proportionality”,	 i.e.,	 mechanistically	 linking	 the	 prevailing	 plaintiff’s	 legal	 fees	 to	

 the	 amount	 of	 damages	 a	 civil	 rights	 plaintiff	 actually	 recovers.	 See	 City	 of	 Riverside	 v.	

 Rivera,	 477	 U.S.	 561,	 574-575	 (1986)	 (“Because	 damages	 awards	 do	 not	 reflect	 fully	 the	

 public	 benefit	 advanced	 by	 civil	 rights	 litigation,	 Congress	 did	 not	 intend	 for	 fees	 in	 civil	

 rights	 cases,	 unlike	 most	 private	 law	 cases,	 to	 depend	 on	 obtaining	 substantial	 monetary	

 relief.”).	The	Second	Circuit	has	“repeatedly	rejected	the	notion	that	a	fee	may	be	reduced	

 merely	because	the	fee	would	be	disproportionate	to	the	financial	interest	at	stake	in	the	




                                                      7	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 10 of 17 PageID #: 562



  litigation.”	Kassim	v.	City	of	Schenectady,	415	F.3d	246,	252	(2d	Cir.	2005).	In	so	doing,	the	

  Second	Circuit	observed:	

                 [Section]	1988	was	enacted	in	part	to	secure	legal	representa-
                 tion	for	plaintiffs	whose	constitutional	injury	was	too	small,	in	
                 terms	 of	 expected	 monetary	 recovery,	 to	 create	 an	 incentive	
                 for	attorneys	to	take	the	case	under	conventional	fee	arrange-
                 ments.	If	the	district	court	reduced	the	fee	in	the	belief	that	the	
                 claimed	 hours	 were	 simply	 disproportionate	 in	 a	 case	 involv-
                 ing	a	$2500	injury,	without	regard	to	the	reasonableness	of	the	
                 attorney’s	expenditure	of	time	in	responding	to	the	particular	
                 circumstances,	this	was	error.	
                 	
  Id.;	see	also	Millea	v.	Metro-North	Railroad	Co.,	658	F.3d	154	(2d	Cir.	2011)	(“Especially	for	

  claims	 where	 the	 financial	 recovery	 is	 likely	 to	 be	 small,	 calculating	 attorneys’	 fees	 as	 a	

  proportion	of	damages	runs	directly	contrary	to	the	purpose	of	fee-shifting	statutes.	.	.	[t]he	

  whole	purpose	of	fee-shifting	statutes	is	to	generate	attorneys’	fees	that	are	disproportion-

  ate	to	the	plaintiff’s	recovery.”)	(emphasis	in	original);	Quaratino	v.	Tiffany	&	Co.,	166	F.3d	

  422,	424	(2d	Cir.	1999)	(rejecting	a	“billing	judgment”	rule	that	would	limit	an	awardable	

  fee	to	one	rationally	related	to	the	recovery	that	could	be	expected	ex	ante).	

  	       In	addition	to	attorney	hours	expended	litigating	a	case	on	the	merits,	the	time	

  spent	preparing	the	fee	application	itself	is	also	compensable.	See	Rosado,	2012	WL	955510	

  at	*6	(“[A]s	a	matter	of	equity,	plaintiff	should	be	awarded	some	amount	for	the	time	his	

  counsel	spent	in	preparing	the	instant	fee	application.”);	Tucker,	704	F.	Supp.	2d	at	358.	

  Compensating	counsel	for	the	time	spent	preparing	a	fee	application	is	essential	to	avoid-

  ing	the	“‘dilut[ion	of]	the	value	of	a	fees	award	by	forcing	attorneys	into	extensive,	uncom-

  pensated	litigation	in	order	to	gain	any	fees.’”	Himmel	v.	Country	in	New	York,	LLC,	No.	09	

  Civ.	5073(LMM)(DF),	2011	WL	31045,	at	*3	(S.D.N.Y.	Jan.	4,	2011)	(quoting	Gagne	v.	Maker,	

  594	F.2d	336,	344	(2d	Cir.1979)).	



                                                     8	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 11 of 17 PageID #: 563



  	      Notwithstanding	these	requirements,	the	Supreme	Court	has	“emphasize[d]	that	the	

  determination	of	fees	should	not	result	in	a	second	major	litigation.”	Fox	v.	Vice,	131	S.	Ct.	

  2205,	2216	(2011).	Judges	“need	not,	and	indeed	should	not,	become	green-eyeshade	ac-

  countants.”	Id.	“The	essential	goal	in	shifting	fees	(to	either	party)	is	to	do	rough	justice,	not	

  to	achieve	auditing	perfection.”	Id.	Hence,	the	plaintiff	is	entitled	to	recover	her	legal	fees	

  and	expenses,	which	necessarily	includes	the	time	expended	in	making	the	instant	motion.	

  B. The Hourly Rates Requested are Reasonable
  	
        A	 reasonable	 hourly	 rate	 is	 ordinarily	 determined	 by	 the	 prevailing	 rates	 “in	 the	

  community	for	similar	services	by	lawyers	of	reasonably	comparable	skill,	experience,	and	

  reputation.”	 	 Reiter	 v.	 MTA	 New	 York	 City	 Transit	 Authority,	 457	 F.3d	 224,	 232	 (2d	 Cir.	

  2006),	(quoting	Blum	v.	Stenson,	465	U.S.	886,	896	n.11	(1984)).	Courts	may	rely	upon	their	

  own	 knowledge	 of	 private	 firm	 hourly	 rates	 in	 deciding	 what	 reasonable	 rates	 are	 in	 the	

  community.		See	Miele	v.	N.Y.	State	Teamsters	Conf.	Pension	&	Ret.	Fund,	831	F.2d	407,	409	

  (2d	Cir.	1987).	

  	      As	the	Court	noted	in	Blum,	“Congress	directed	that	attorney’s	fees	be	calculated	ac-

  cording	to	standards	currently	in	use	under	other	fee-shifting	statutes:	‘It	is	intended	that	

  the	amount	of	fees	awarded	under	[§	1988]	be	governed	by	the	same	standards	which	pre-

  vail	in	other	types	of	equally	complex	Federal	litigation,	such	as	antitrust	cases.’”	Blum,	465	

  U.S.	at	893	(quoting	S.	Rep.	No.	94-1011,	p.	6	(1976)).	The	Court	continued,	

                 the	critical	inquiry	in	determining	reasonableness	is	now	gen-
                 erally	 recognized	 as	 the	 appropriate	 hourly	 rate…To	 inform	
                 and	assist	the	court	in	the	exercise	of	its	discretion,	the	burden	
                 is	on	the	fee	applicant	to	produce	satisfactory	evidence	–	in	ad-
                 dition	 to	 the	 attorney’s	 own	 affidavits	 –	 that	 the	 requested	
                 rates	 are	 in	 line	 with	 those	 prevailing	 in	 the	 community	 for	
                 similar	services	by	lawyers	of	reasonably	comparable	skill,	ex-
                 perience,	 and	 reputation.	 A	 rate	 determined	 in	 this	 way	 is	


                                                    9	
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 12 of 17 PageID #: 564



                  normally	 deemed	 to	 be	 reasonable,	 and	 is	 referred	 to	 –	 for	
                  convenience	–	as	the	prevailing	market	rate.	
                  	
  Id.	at	898.	

  Mr.	Zenon’s	Hourly	Rate	
  	

          Mr.	 Zenon’s	 request	 for	 an	 hourly	 rate	 of	 $400.00	 is	 reasonable	 and	 in	 line	 with	 a	

  partner	in	a	small	law	firm	with	twenty	years	of	experience.	See	Thomas	v.	City	of	New	York,	

  2017	U.S.	Dist.	LEXIS	199235,	(EDNY.	Dec.	1,	2017);	Artemide	Inc.	v.	Spero	Elec.	Corp.,	2010	

  U.S.	 Dist.	 LEXIS	 136870,	 2010	 WL	 5452075	 (EDNY.	 Nov.	 23,	 2010).	 “Current	 prevailing	

  rates	 for	 partners	 in	 the	 Eastern	 District	 range	 from	 $350.00	 to	 $450.00.	 Blount	v.	City	of	

  New	 York,	 11-CV-0124	 (BMC),	 2011	 WL8174137	 (E.D.N.Y.	 	 Aug.	 11,	 2011)	 (awarding	 a	

  $425	hourly	rate	to	an	attorney	with	an	office	in	Brooklyn	with	over	fifteen	years	of	experi-

  ence	who	has	appeared	in	over	150	federal	lawsuits);	Andrews	v.	City	of	New	York,	No.	14-

  CV-4845,	2015	WL	2237060	(E.D.N.Y,	May	12,	2015)	(awarding	a	fee	of	$425	to	a	solo	prac-

  titioner	in	Brooklyn	with	experience	in	approximately	650	Section	1983	cases);	Thorsen	v.	

  County	of	Nassau,	No.	03	CV	1022,	2011	WL	1004862,	at	*5	(E.D.N.Y.	Mar.	17,	2011)	(find-

  ing	$450	to	be	a	reasonable	rate	for	a	partner	with	an	office	in	Nassau	County)	(collecting	

  cases).	

          Mr.	 Zenon	 has	 been	 admitted	 to	 practice	 law	 in	 the	 State	 of	 New	 York	 since	 2000	

  and	possesses	a	considerable	amount	of	experience	in	the	litigation	of	Section	1983	actions	

  against	NYPD.	Since	2008,	Mr.	Zenon	has	litigated	over	fifty	matters	in	federal	court	in	the	

  Eastern	 and	 Southern	 Districts	 of	 New	 York	 –	 all	 involving	 claims	 against	 NYPD	 for,	 inter	

  alia,	false	arrest,	malicious	precaution,	and	excessive	force.		




                                                      	
                                                     10
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 13 of 17 PageID #: 565



          In	addition	to	his	extensive	experience	in	civil	rights	litigation,	Mr.	Zenon	has	sub-

  stantial	experience	in	criminal	law,	having	represented	hundreds	of	clients	and	tried	over	

  35	cases	to	verdict;	See	Zenon	Decl.	¶	13-16.			

  	

  Mr.	Marinelli’s	Hourly	Rate	
  	

          Mr.	Marinelli’s	request	for	an	hourly	rate	of	$400.00	is	reasonable	and	in	line	with	a	

  partner	in	a	small	law	firm	with	over	twenty	years	of	experience.	See	Thomas	v.	City	of	New	

  York,	2017	U.S.	Dist.	LEXIS	199235,	(EDNY.	Dec.	1,	2017);	Artemide	Inc.	v.	Spero	Elec.	Corp.,	

  2010	U.S.	Dist.	LEXIS	136870,	2010	WL	5452075	(EDNY.	Nov.	23,	2010).	“Current	prevail-

  ing	rates	for	partners	in	the	Eastern	District	range	from	$350.00	to	$450.00.	Blount	v.	City	

  of	New	York,	 11-CV-0124	 (BMC),	 2011	 WL8174137	 (E.D.N.Y.	 	 Aug.	 11,	 2011)	 (awarding	 a	

  $425	hourly	rate	to	an	attorney	with	an	office	in	Brooklyn	with	over	fifteen	years	of	experi-

  ence	who	has	appeared	in	over	150	federal	lawsuits);	Andrews	v.	City	of	New	York,	No.	14-

  CV-4845,	2015	WL	2237060	(E.D.N.Y,	May	12,	2015)	(awarding	a	fee	of	$425	to	a	solo	prac-

  titioner	in	Brooklyn	with	experience	in	approximately	650	Section	1983	cases);	Thorsen	v.	

  County	of	Nassau,	No.	03	CV	1022,	2011	WL	1004862,	at	*5	(E.D.N.Y.	Mar.	17,	2011)	(find-

  ing	$450	to	be	a	reasonable	rate	for	a	partner	with	an	office	in	Nassau	County)	(collecting	

  cases).	

          Mr.	Marinelli	has	been	admitted	to	practice	law	in	the	State	of	New	York	since	1993	

  and	possesses	a	considerable	amount	of	experience	in	the	litigation	of	Section	1983	actions	

  against	NYPD.	Since	2008,	Mr.	Marinelli	has	litigated	hundreds	of	matters	in	federal	court	

  in	the	Eastern	and	Southern	Districts	of	New	York	–	all	involving	claims	against	NYPD	for,	

  inter	alia,	 false	 arrest,	 malicious	 precaution,	 and	 excessive	 force.	 Marinelli	 has	 tried	 eight	


                                                      	
                                                     11
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 14 of 17 PageID #: 566



  civil	 rights	 cases	 in	 Federal	 Court	 and	 one	 in	 State	 Court	 and	 has	 actively	 litigated	 civil	

  rights	matter	in	the	Eastern	District	for	over	seventeen	years.	See	Marinelli	Decl.	¶	7-9.	

          In	 addition	 to	 his	 extensive	 experience	 in	 civil	 rights	 litigation,	 Mr.	 Marinelli	 has	

  substantial	 experience	 in	 criminal	 law,	 having	 represented	 hundreds	 of	 clients	 and	 tried	

  over	20	cases	to	a	jury	verdict;	and	has	perfected	scores	of	appeals	in	the	Appellate	Divi-

  sions	of	this	state.	See	Marinelli	Decl.	¶	7-9.		In	Cooper	v.	Dieugenia,	(”Cooper”)14-CV-6136,	

  Memorandum	 and	 Order.	 Mr.	 Marinelli’s	 was	 awarded	 a	 rate	 of	 $325.	 This	 ruling	 was	

  based,	in	part,	on	the	erroneous	assertion	that	Mr.	Marinelli	has	“eight	years	of	specialized	

  experience	 in	 police	 misconduct	 matters.”	 See,	 Cooper	 v.	 Dieugenia,	 2018	 U.S.	 Dist.	 LEXIS	

  76800	(E.D.N.Y.	May	7,	2018).	Mr.	Marinelli	is	currently	litigating	the	matter	of	Robert	Coo-

  per	v.	City	of	New	York,	14-CV-1761	(RJD)(RML)	before	this	Court.	Mr.	Marinelli	has	been	

  lead	counsel	in	two	additional	1983	cases	since	the	Cooper	decision.	



  C. The Time Expended By Plaintiffs’ Counsels Was Reasonable
        The	Supreme	Court	has	noted	that	a	reasonable	hourly	fee	will	normally	encompass	

  all	 hours	 reasonably	 expended	 in	 this	 litigation.	 Hensley,	 461	 U.S.	 at	 435.	 A	 party	 seeking	

  fees	bears	the	burden	of	supporting	its	claims	of	hours	expended	by	accurate,	detailed	and	

  contemporaneous	 time	 records.	 See	New	York	State	Ass’ssn	for	Retarded	Children	v.	Carey,	

  711	F.2d	1136,	1147-48	(2d	Cir.	1983).	Here,	Mr.	Zenon	and	Mr.	Marinelli	have	submitted	

  detailed,	 accurate	 and	 contemporaneous	 time	 records.	 See	 Attorneys	 Fees	 &	 Costs	 herein	

  attached	as	Exhibits	1	and	2	to	Zenon	Decl.		

          It	bears	noting	that	while	Mr.	Zenon	and	Mr.	Marinelli	both	worked	on	the	case,	

  there	was	not	duplicate	work.	Mr.	Marinelli	did	not	file	a	notice	of	appearance	until	March	

  21,	2018,	when	the	case	appeared	destined	to	go	to	trial.	The	fact	that	there	were	phone	


                                                      	
                                                     12
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 15 of 17 PageID #: 567



  calls	and	emails	between	plaintiffs’	attorneys	is	not	indicative	of	duplication	of	work.		It	is	

  normal	within	a	firm	for	attorneys	to	confer	about	case	strategy	and	other	discovery	re-

  lated	matters.	In	this	same	vein,	it	was	reasonable	for	Mr.	Zenon,	a	solo	practitioner	to	

  bring	on	and	consult	with	Mr.	Marinelli	as	they	two	of	them	evaluated	the	strengths	and	

  weakness	of	the	claims	and	defenses	while	determining	the	best	courses	of	action	to	take	in	

  the	prosecution	of	plaintiffs’	case.	This	is	particularly	applicable	herein	as	the	case	entered	

  trial	posture.			

          The	records	detail	the	activities	and	work	performed	by	Mr.	Zenon	in	this	matter	

  that	total	462	hours.		See	Zenon	Decl.	and	Ex.	1.		At	an	hourly	rate	of	$400.00,	Plaintiffs	are	

  requesting	$180,840.00	for	his	work.	Id.		Mr.	Zenon	also	expended	12	hours	on	the	instant	

  motion	and	requests	$4,800.00	for	this	work,	for	a	total	of	$185,640.00.	Id.	Mr.	Marinelli	

  requests	$25,120	for	his	work	in	this	matter,	having	performed	62.8	hours	at	an	hourly	rate	

  of	$400.00.	See	Marinelli	Decl.	and	Ex.	2.	Mr.	Marinelli	also	expended	6	hours	on	the	instant	

  motion	and	requests	$2,400.00	for	this	work,	for	a	total	of	$27,520.	In	total,	plaintiffs’	

  counsel	is	seeking	to	be	paid	for	a	total	of	about	543	hours,	which	is	eminently	reasonable	

  for	a	case	that	was	litigated	for	approximately	five	years	through	discovery	and	summary	

  judgment	motion	practice	and	was	literally	settled	on	the	eve	of	trial.		

          The	attorneys’	fees	sought	in	this	application	include	the	time	spent	preparing	the	

  instant	 fee	 application.	 It	 is	 well-settled	 that	 attorneys	 should	 be	 compensated	 for	 “time	

  reasonably	 spent	 by	 plaintiff’s	 attorneys	 in	 establishing	 their	 fee	 pursuant	 to	 fee-shifting	

  statures,	such	as	§1988.”	Davis	v.	City	of	New	Rochelle,	156	F.D.R.	549,	560	(S.D.N.Y.	1994)	

  (quoting	Gagne	v.	Maher,	594	F.2d	336,	344	(2d	Cir.	1979),	aff’d,	448	U.S.	122(1980));	Reed	




                                                     	
                                                    13
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 16 of 17 PageID #: 568



  v.	A.W.	Lawrence	&	Co.,	95	F.3d	1170,	1183-84	(2d	Cir.	1996);	New	York	State	Ass’n	for	Re-

  tarded	Children	v.	Carey,	711	F.2d	1136,	1148	(2d	Cir.	1983).		

         Plaintiffs	are	Entitled	to	Recover	Reasonable	Out-of-Pocket	Expenses	            	        	

  	      Pursuant	to	42	U.S.C.	§1988	and	Federal	Rule	of	Civil	Procedure	54(d),	Plaintiffs	

  seek	an	award	of	reasonable	out-of-pocket	expenses.	See	Zenon.	Decl.	and	Exhibits	3	and	4.	

  As	prevailing	parties,	Plaintiffs	are	entitled	to	recover	such	expenses	incurred	during	the	

  litigation	that	would	normally	be	charged	to	a	fee-paying	client.	Included	in	the	non-taxable	

  expenses	of	this	litigation	are	attachments	to	the	Zenon	Decl.	Exhibits	3	and	4.	These	ex-

  penses	are	of	the	type	routinely	billed	by	attorneys	to	fee-paying	clients	and	were	actual	

  and	necessary	costs	incurred	to	prosecute	the	case.	See,	e.g.,	LeBlanc-Sternberg	v.	Fletcher,	

  143	F.3d	748,	763	(2d	Cir.	1998);	U.S.	Football	League	v.	National	Football	League,	887	F.2d	

  408,	416	(2d	Cir.	1989).	The	total	nontaxable	out-of-pocket	expenses	incurred	by	Plaintiffs	

  are	$2,835.15.		




                                                 	
                                                14
Case 1:14-cv-07316-RJD-PK Document 83-1 Filed 03/04/19 Page 17 of 17 PageID #: 569



  	
  	

  CONCLUSION	

          For	the	foregoing	reasons,	plaintiffs	respectfully	request	that	this	Court	award	a	to-

  tal	of	$215,995.15	as	attorneys’	fees	and	costs	to	plaintiffs	as	prevailing	parties	in	this	liti-

  gation,	 in	 the	 following	 amounts:	 a)	 Attorneys’	 fees	 to	 Gregory	 Zenon	 at	 the	 rate	 of	 $400	

  per	hour	for	474	hours	spent	on	this	litigation	through	the	date	of	this	application	for	a	to-

  tal	of	$185,640;	b)	Attorneys’	fees	to	Robert	Marinelli	at	the	rate	of	$400	per	hour	for	68.8	

  hours	spent	on	this	litigation	through	the	date	of	this	application	for	a	total	of	$27,520,	c)	

  Reasonable	costs	and	expenses	in	the	amount	of	$2,835.15;	and	d)	Such	other	costs	and	ex-

  penses	as	may	be	incurred	hereafter.	

  Dated:	4	March	2019	
  	      New	York,	New	York	

                                                  ____/s/__________________	
                                                  GREGORY	ZENON,	ESQ.	
                                                  30	Wall	Street,	Suite	8th	Floor	
                                                  New	York,	New	York	10005	
                                                  (212)	380-8582	




                                                     	
                                                    15
